[Cite as MTGLQ Investors, L.P. v. Wagner, 2019-Ohio-1741.]


STATE OF OHIO                   )                        IN THE COURT OF APPEALS
                                )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

MTGLQ INVESTORS, L.P.                                    C.A. No.   29079

         Appellee

         v.                                              APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
LORETTA A. WAGNER, et al.                                COURT OF COMMON PLEAS
                                                         COUNTY OF SUMMIT, OHIO
         Appellants                                      CASE No.   CV-2017-03-0932

                               DECISION AND JOURNAL ENTRY

Dated: May 8, 2019



         TEODOSIO, Judge.

         {¶1}   Loretta and Robert Wagner appeal the judgment of the Summit County Court of

Common Pleas granting summary judgment in favor of MTGLQ Investors, L.P. and issuing a

decree of foreclosure. We dismiss this attempted appeal as moot.

                                                    I.

         {¶2}   This foreclosure action was initiated by the Federal National Mortgage

Association (“FNMA”) in March 2017, with amended complaints having been filed in August

2017 and September 2017. Upon FNMA’s motion, MTGLQ Investors, L.P. (“MTGLQ”), was

substituted as the plaintiff in October 2017. In June 2018, the trial court granted summary

judgment in favor of MTGLQ and struck the Wagners’ motion for summary judgment for having

been filed without leave of court. The Wagners subsequently filed their notice of appeal to this

Court.
                                                2


       {¶3}    The trial court granted the Wagners’ motion to stay execution of judgment during

the pendency of the appeal, setting a supersedeas bond amount at $104,500.16 plus statutory

interest. The Wagners subsequently failed to execute a supersedeas bond, and this Court denied

the Wagners’ motion to waive the bond requirement. After oral arguments, this Court requested

that the parties brief the issue of whether the attempted appeal was moot.

                                                II.

                               ASSIGNMENT OF ERROR ONE

       BECAUSE FNMA DID NOT HAVE STANDING WHEN IT FILED THE
       SECOND AMENDED COMPLAINT, THE SECOND AMENDED
       COMPLAINT SHOULD HAVE BEEN DISMISSED AND THE TRIAL COURT
       ERRED WHEN IT GRANTED MTGLQ’S MOTION FOR SUMMARY
       JUDGMENT ON THE SECOND AMENDED COMPLAINT.

                               ASSIGNMENT OF ERROR TWO

       THE TRIAL COURT ERRED BY STRIKING DEFENDANTS’ MOTION FOR
       SUMMARY JUDGMENT AND FAILING TO CONSIDER THE STANDING
       AND JURISDICTIONAL ISSUE RAISED IN DEFENDANTS’ MOTION.

       {¶4}    In their first assignment of error, the Wagners argue the trial court erred in

granting summary judgment on MTGLQ’s motion for summary judgment on the second

amended complaint because FNMA did not have standing to file the second amended complaint.

In their second assignment of error, the Wagners argue the trial court erred in striking their

motion for summary judgment. We do not reach the merits of either of these arguments.

       {¶5}    “Appellate courts will not review questions that do not involve live

controversies.” Bankers Trust Co. of California, N.A. v. Tutin, 9th Dist. Summit No. 24329,

2009-Ohio-1333, ¶ 6, citing Tschantz v. Ferguson, 57 Ohio St. 3d 131, 133 (1991). When no live

controversy exists, the appeal must be dismissed as moot. Tutin at ¶ 6, citing Lorain Cty. Bd. of

Commrs. v. U.S. Fire Ins. Co., 81 Ohio App. 3d 263, 266-267 (9th Dist.1992). It is a “well-
                                                   3


established principle of law that a satisfaction of judgment renders an appeal from that judgment

moot.” Blodgett v. Blodgett, 49 Ohio St. 3d 243, 245 (1990).

       {¶6}    “Once the rights and obligations of the parties have been extinguished through

satisfaction of the judgment, a judgment on appeal cannot have any practical effect upon the

issues raised by the pleadings.” Akron Dev. Fund I, Ltd. v. Advanced Coatings Internatl., Inc.,

9th Dist. Summit No. 25375, 2011–Ohio–3277, ¶ 21. “In a foreclosure case, satisfaction of

judgment occurs when the subject property has been sold and the proceeds of the sheriff’s sale

have been distributed.” Bayview Loan Servicing v. Salem, 9th Dist. Summit No. 27460, 2015-

Ohio-2615, ¶ 7.

       {¶7}    Pursuant to Civ.R. 62(B), an appellant is entitled, as a matter of law, to a stay of

execution pending appeal, provided that the appellant posts the supersedeas bond in the amount

established by the trial court. “A party has acted voluntarily in satisfying a judgment when the

party fails to obtain a stay of the trial court’s judgment pending appeal.” Art’s Rental Equip.,

Inc. v. Bear Creek Constr., L.L.C., 1st Dist. Hamilton, 2012-Ohio-5371, ¶ 8. “If the appellant

fails to obtain a stay of the judgment, the nonappealing party has the right to attempt to satisfy its

judgment, even though the appeal is pending.” Id. “If the judgment is satisfied, the appeal must

be dismissed because the issues in the case have become moot.” Id. “In foreclosure cases, as in

all other civil actions, after the matter has been extinguished through satisfaction of the

judgment, the individual subject matter of the case is no longer under the control of the court and

the court cannot afford relief to the parties to the action.” Tutin at ¶ 16.

       {¶8}    After oral arguments, this Court requested that the parties brief the issue of

mootness. MTGLQ responded that the matter was indeed moot. The Wagners acknowledged
                                                   4


that the sale proceeds had been distributed, but contended that both of the exceptions to the

mootness doctrine apply.

        {¶9}    The Supreme Court of Ohio has recognized only two exceptions to the mootness

doctrine. First, “[a] case is not moot if the issues are capable of repetition, yet evading review.”

In re Appeal of Suspension of Huffer from Circleville High School, 47 Ohio St. 3d 12 (1989),

paragraph one of the syllabus, approving and following State ex rel. The Repository v. Unger, 28
Ohio St. 3d 418 (1986). A situation is capable of repetition, yet evading review where two

elements combine: “(1) the challenged action was in its duration too short to be fully litigated

prior to its cessation or expiration, and (2) there was a reasonable expectation that the same

complaining party would be subjected to the same action again.” Weinstein v. Bradford, 423
U.S. 147, 149 (1975). Second, a court may review a case if it “involves a matter of public or

great general interest.” In re Appeal of Suspension of Huffer, 47 Ohio St. 3d at 14.

        {¶10} We conclude that neither of the exceptions to the doctrine of mootness applies.

This is not an issue that concerns a matter of public or great general interest, and there is not a

reasonable expectation that the Wagners will be subject to the same action again, nor was the

duration of the action too short to be fully litigated.

        {¶11} The Wagners also argue that the mootness doctrine cannot apply because they are

appealing issues of standing and jurisdiction. We find this argument unpersuasive. The mere

fact that the Wagners’ assignments of error argue issues of standing and jurisdiction does not

change the fact that there is no live controversy for this Court to address and that neither of the

exceptions to mootness apply.

        {¶12} The Wagners do not contest the fact that the deed has been transferred and the

proceeds of the sheriff’s sale have been distributed. Accordingly, the judgment in this case has
                                                 5


been satisfied. Because there is no live controversy before this Court, the attempted appeal is

dismissed as moot. See Aurora Loan Servs. v. Kahook, 9th Dist. Summit No. 24415, 2009-Ohio-

2997.

                                                III.

        {¶13} This attempted appeal is dismissed for mootness.

                                                                               Appeal dismissed.




        Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

        Costs taxed to Appellants.




                                                       THOMAS A. TEODOSIO
                                                       FOR THE COURT



SCHAFER, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

THOMAS DELVENTHAL, Attorney at Law, for Appellants.

ELLEN L. FORNSH, Attorney at Law, for Appellee.